IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
BRADLEY H. YOUNG, D.C.
a/a/o JOHN J. PUSKAS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0245

UNITED SERVICES
AUTOMOBILE ASSOCIATION,

      Respondent.

_____________________________/

Opinion filed June 1, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Woodburn S. Wesley, Jr. and John W. Wesley of Wesley, McGrail & Wesley, Fort
Walton Beach, for Petitioner.

Douglas H. Stein of Bowman and Brooke, LLP, Coral Gables, for Respondent.




PER CURIAM.

      DENIED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.